 

   

&

aaa

APR 15 2019

 

AO 245B {CASDRev. 02/18) Judgrnent in a Criminal Case for Revocations

 

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT oF CALIFORNIA a aaa us messer cedar
SOLJT|llEF!N D|STH\CT OFF€AL!E')F§FL|]Q_}¢

UN]TED STATES OF AMERICA JUDGMENT IN A C§I~MNAL CASE '
(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

 

 

 

 

 

 

V.
EDDIE SOTO (l)
Case Number: 3:14-CR-00166-AJB
Samuel L. Eilers FD
Defendant’s Attorney
REGISTRATION No. 46135-298
m '-
THE DEFENDANT:
admitted guilt to violation of allegation(s) No. One and TWO
I:l was found guilty in violation of allegation(s) No. after denial Of guilty.

 

Aecordingly, the court has adjudicated that the`defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nv8, Failure to be truthful and/or follow instructions
2 nv24, F ailure to complete punitive RRC (Residential Reentry Center) placement

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Ar)ril 8. 2019 , /`1

D oflmposition Sentence

  
  

    

 

/H©N. ANTHONY J. BAT G IA
UNITED STATES DIS JUDGE

3:14-CR-00166-AJB

 

1..

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: EDDIE SOTO (l) Judgment - Page 2 of 2
CASE NUl\/[BER: 3114-CR-00]66-AJB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
ll months

|I

Sentence imposed pursuant to Title 8 USC Section l326(b).

The court makes the following recommendations to the Bureau of Prisons:

Designation to the Western Region of the United States, Southern California for purposes of family
visits.

>I_€

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
El at A.M. on

 

 

 

|:l as notified by the United States Marshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
|:| as notified by the United States l\/larshal.
[l as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , With a certified copy of this judgment

 

 

UNITED STATES MARSI-IAL

 

By DEPUTY UNITED STATES MARSHAL

3:14-CR-00166-AJB

